[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO REARGUE (#126)
The defendant, Hossein Ahmadi, was defaulted for failure to appear on September 14, 1995. The file does not reflect that the plaintiff ever moved for, or received judgment on the default. The defendant filed his appearance, answer, special defenses and counterclaim on August 2, 1996, and a motion to open default on the same date. Practice Book § 352(c) provides in pertinent part that "If the defaulted party files an appearance in the action prior to the entry of judgment after default, the default shall automatically be set aside by the clerk." The file does not reflect that a claim for hearing in damages or a motion for judgment has been filed. The defendant's motion to open default is granted.
HICKEY, J.